DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
The drawings are objected to because Figs. 4A and 4B do not axis labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “but not limited to” in line 2.  The limitation renders the claim indefinite because the limitation has no metes and bounds and it is not clear which additional elements outside of the listed algorithms are included in the deep learning network. A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). For the purpose of further examination, claim 2 has been interpreted as using either a k-means model or any deep learning method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sadeghi-Naini et al. (US 2016/0120502 A1), hereinafter referred to as Sadeghi-Naini.
Regarding claim 1, Sadeghi-Naini teaches an ultrasound system comprising: 
a transducer configured to output a set of ultrasound data (Sadeghi-Naini Abstract: “Systems and methods for classifying tissue using quantitative ultrasound techniques”; Sadeghi-Naini ¶0035: “transducer width, L”); 
a memory containing machine readable medium comprising machine executable code having stored thereon instructions (Sadeghi-Naini ¶0074: “The processing unit 402 can also include a temporary storage 424 and a display controller 426. As an example, the temporary storage 424 can store temporary information. For instance, the temporary storage 424 can be a random access memory.”); 
a signal processing unit comprising one or more processors coupled to the memory, the one or more processors configured to execute the machine executable code to the cause the one or more processors to (Sadeghi-Naini ¶0068: “the processing unit 402 can include one or more processors. As an example, the processing unit 402 may include one or more of a digital signal processor (‘DSP’) 404, a microprocessor unit (‘MPU’) 406, and a graphics processing unit (‘GPU’) 408”): 
receive the set of ultrasound data and partition the set of ultrasound data into a set of windows (Sadeghi-Naini ¶0024: “each selected ROI can then be segmented using a sliding window approach with or without overlap between adjacent windows.”); 
process the set of windows to determine a power spectrum for each window of the set of windows (Sadeghi-Naini ¶0004: “By modeling the ultrasonic power spectrum as an acoustic impedance autocorrelation function, it has been demonstrated that SS can be related to effective scatterer size”; Sadeghi-Naini ¶0026: “a mean power spectrum can be computed in each window of a selected ROI by taking the squared magnitude of the Fourier transform of the Hanning gated RF echo … and averaging the results across the RF lines”; Sadeghi-Naini ¶0028: “such reference echo signal data can be used for normalizing the mean power spectrum on which linear regression analyses will be performed in order to extract a number of quantitative ultrasound parameters, such as MBG, SS, and SI”; Sadeghi-Naini ¶0079: “Power spectra were calculated using a Fourier transform of the raw RF data for each scan line through the ROI and subsequently averaged. The power spectra were corrected for attenuation, with a fixed attenuation coefficient of 0.7 dB/MHz/cm, using a point attenuation compensation approach.”); 
process the power spectrum for each window of the set of windows to determine a normalized power spectrum for each window of the set of windows (Sadeghi-Naini ¶0028 & ¶0079 discussed above); and 
process the normalized power spectrum for each window of the set of windows with a machine learning model (Sadeghi-Naini ¶0059: “other pattern recognition or machine learning techniques can be used for tissue classification and characterization”); and 
display an image where each window of the set of windows is displayed using a unique identifier based on the output of the machine learning model (Sadeghi-Naini ¶0072: “The display 418 is used to display images … and other information … the display 418 can be used for displaying the parametric maps, and for outputting other information such as data plots or other reports based on statistical measures computed from the parametric maps, including information indicating a characterization of tissues” – the parametric maps are generated from the parameters determined for each ROI).

Regarding claim 2, Sadeghi-Naini teaches the ultrasound system of claim 1, wherein the machine learning model is a k-means model or a model from a deep learning network comprising but not limited to one or a combination to the algorithm types of CNN (Convolutional Neural Network), RBM (Restricted Boltzmann Machine), LSTM (Long Short Term Memory) or CapsNet (Capsule Networks) (Note that only one of the alternative limitations is required by the claim language. Refer to the 35 U.S.C. 112(b) rejection above regarding claim interpretation. Sadeghi-Naini ¶0012: “scatter plot of different tumor grade sampled overlaid on territorial maps over a plane of canonical discriminant functions obtained using the means of four parameters”; Sadeghi-Naini ¶0059: “using artificial neural networks (‘ANNs’) or a support vector machine (‘SVM’).”; Sadeghi-Naini Fig. 2 & ¶0062: “FIG. 2A corresponds to using only the means of MBF, SS, SI, and SAS; FIG. 2B corresponds to using only the CON, ENE, HOM, and COR of MBF, SS, SI, and SAS; and FIG. 2C corresponds to using both the means and CON, ENE, HOM, and COR of MBF, SS, SI, and SAS”).

Regarding claim 5, Sadeghi-Naini teaches a method comprising: 
receiving a set of ultrasound data output from at least one ultrasound transducer representing a tissue of a patient and partitioning the set of ultrasound data into a set of windows or bounding boxes (Note that only one of the alternative limitations is required by the claim language. Sadeghi-Naini ¶0024 & ¶0074 discussed above); 
processing the set of windows to determine a power spectrum for each window of the set of windows (Sadeghi-Naini ¶0004, ¶0026, ¶0028 & ¶0079 discussed above); 
processing the power spectrum for each window of the set of windows with a machine learning model (Sadeghi-Naini ¶0028 & ¶0079 discussed above); and 
outputting a classification of the tissue (Sadeghi-Naini ¶0072 discussed above).

Regarding claim 6, Sadeghi-Naini teaches the  method of claim 5, wherein the classification is a cancer status of the tissue (Sadeghi-Naini ¶0022: “a tissue characterized as malignant cancer can additionally be graded (e.g., Grade I, II, or III), and tissue characterized as fibrotic liver can additionally be characterized based on stage of liver fibrosis. As such, the systems and methods described here provide for non-invasive, highly accurate characterization and grading of tissues”).

Regarding claim 7, Sadeghi-Naini teaches the method of claim 5, wherein the method further comprises processing the power spectrum for each window of the set of windows to determine a normalized power spectrum for each window of the set of windows (Sadeghi-Naini ¶0028 & ¶0079 discussed above)

Regarding claim 8, Sadeghi-Naini teaches the method of claim 5, wherein the power spectrum is taken using a continuous Fast Fourier Transform (FFT) (Sadeghi-Naini ¶0026 discussed above; Sadeghi-Naini ¶0031: “f is frequency and FFT(…) is the Fast Fourier Transform operator”).

Regarding claim 9, Sadeghi-Naini teaches the method of claim 5, wherein the power spectrum is taken using a discrete FFT (Sadeghi-Naini Eqn. (1) & ¶0031: “where f is frequency and FFT(…) is the Fast Fourier Transform operator - the time domain signals (t, xi) are transformed into frequency, i.e., DFT is used. Sadeghi-Naini ¶0035: “The normalized AR power spectrum SAR(f), is obtained similar to Eqn. (1) … discrete depth intervals at which the reference echo data is obtained”).

Regarding claim 10, Sadeghi-Naini teaches a method comprising: 
receiving a set of ultrasound data output from at least one ultrasound transducer representing a tissue of a patient and partitioning the set of ultrasound data into a set of windows (Sadeghi-Naini ¶0024 & ¶0074 discussed above); 
processing the set of windows with a machine learning model (Sadeghi-Naini ¶0004, ¶0028 & ¶0079 discussed above); and 
outputting a classification of the tissue (Sadeghi-Naini ¶0022 & ¶0072 discussed above).

Regarding claim 11, Sadeghi-Naini teaches the method of claim 10, wherein the step of processing the set of windows with a machine learning model first comprises processing the set of windows to output a power spectrum for each window of the set of windows (Sadeghi-Naini ¶0026, ¶0028 & ¶0079 discussed above)

Regarding claim 12, Sadeghi-Naini teaches the method of claim 10, wherein the step of processing the set of windows with a machine learning model first comprises processing the set of windows to output a time frequency domain processing technique (Sadeghi-Naini Eqn. (1) & ¶0031 & ¶0035 discussed above. The equation uses DFT, converting the time domain to frequency, as shown in equation 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi-Naini et al. (US 2016/0120502 A1), in view of Kallenberg et al. (US 2017/0249739 A1), hereinafter referred to as Sadeghi-Naini and Kallenberg, respectively.
Regarding claim 3, Sadeghi-Naini teaches the ultrasound system of claim 1, wherein the machine learning model is trained using ultrasound images labeled (Sadeghi-Naini ¶0055: “To characterize tissue using LDA, the linear discriminant can be trained for the tissue being analyzed …This training can be performed in real-time or, preferably, can be performed off-line with the results stored in a feature set database that can be provided during processing”).
However, Sadeghi-Naini does not appear to explicitly teach that the labeling is performed by a radiologist.
Pertaining to the same field of endeavor, Kallenberg teaches  that the labeling is performed by a radiologist (Kallenberg ¶0080: “A trained radiologist annotated the skin-air boundary and the pectoral muscle by a polygon tool … The pixels and their labels form the training data for the CSAE pipeline and the extent to which the resulting pixel classification can reproduce the dense tissue segmentation is evaluated using 5-fold cross-validation”; Kallenberg Table 1 & Kallenberg ¶0094: “between the automated segmentation A and the segmentation of the radiologist B, and (ii) the root mean squared error between the percent density (PMD) as measured by the machinery and the radiologist”).
Sadeghi-Naini and Kallenberg are considered to be analogous art because they are directed to ultrasound image processing for tissue classification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for classifying and characterizing tissue using quantitative ultrasound parametric maps (as taught by Sadeghi-Naini) to use radiologist-labeled data for training (as taught by Kallenberg) because the combination allows the machine-learned automated results to be compared with expert analysis using cross validation (Kallenberg ¶0094).

Regarding claim 4, Sadeghi-Naini teaches the ultrasound system of claim 1, but does not appear to explicitly teach that the machine learning model is an unsupervised model.
Pertaining to the same field of endeavor, Kallenberg teaches that the machine learning model is an unsupervised model (Kallenberg ¶0050: “The features can also be learned in an unsupervised way, e.g. using Restricted Boltzmann Machines”; Kallenberg ¶0056: “the individual unsupervised training of (shallow) layers results in an unsupervised deep learning procedure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for classifying and characterizing tissue using quantitative ultrasound parametric maps (as taught by Sadeghi-Naini) to use radiologist-labeled data for training (as taught by Kallenberg) because the combination allows the use of autoencoders (Kallenberg ¶0066).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667